:
 P!                                       *..,:*.-
M&
k,:             OFFICE   OF THE AlTORNEY        GENERAL      OF TEXAS
I
0                                     AUSTIN

e-     G MIWN
A---




       Dear Sir;




                                                          , go0 r~#sr to cur
                                                           lW9, '&6d wimh to
                                                          moor& aanh trum-
                                                        44th hglaittlro,   utier
       the follodag      pro


                                                     lwyDrpeu=tmuit
                                                   Rn4 Rcceuats -or
                                                  hdnrl@   of both
                                                 tias undrr 8. 3.




                                 ob a n6w e+peoirl rune in r&e
                                ~‘8    Fun4 Lodger etgl+d *Stat8
                           reamirar Trustee - IlmAml A88688Psnt
                          Assoclatbiona* to rseorel roooiptm an4
                          withdrawale of owrrnoy dspositsd
                          under 8. 8. 13s. TM8 fund to@thsr
                          81th tha Qensral Ledger aeoount et
                          SeouXitie8 p1&&8d roul4 l’0X-athe eon-
                          tro1 f-or z!otall6u rec\cwQa maintains&
 &snorable z88#8 f8iW.8, -8                     8



                by ti.h.
                       Boa4 Rviaioa.   Identioo.1rooard8
                wuLa  be sot up by the State Conptroller.
               “fur’rmH~]r        MlCMfpt8
                                  daporitod in thm II~W
          Mate fund.w~l~ bd 90 drpooib&    uParr u8prr8it
         Wzmmnt   isrusd~bg the St&t* Cwptrollrr.   Th6ra
         2'8C81 t8 WORM bc,'pltwed on bpoiit by the 'bra-
                stslL&blr 8*~,WiltWy bank@ under tr88Wlt
         8uur 'p.-
         re8trlotiail.

               qit.b&8W&lr, of 8#&8b by Aesoalatlan8 W@ul&
          be del~retwi iI%th8 ~&WE Of 8 stat8 bkWWNIt, r*r-
          qUOSt.66 by th8 TXeU8W8r,  io8Uad by tb. cw-
          troller uaQ si@ob by the ~rou8UruTr When 8uoh
         nrrrant 18 proglrly 6ndomo&, paid end oaaoallod
          by th8 Wa8uru,     a &rrPanent 46~6 lretlag moor4
         .mtaLd be hold by t&g Sate   or oaoh samheu4
          tM8aQtlOn*
               "With 8OUW4          l@OoUnti~          pi'OOWiW8, aodit Utd
         ,oontralin   i&M, *~a 8inouJy                    requcs8t        your   *6-
       Vi09    in &U&&L& Cho 08aa@                  OiStliAd        abava.”
    (_.'
             Thb k&l8ljtulv Bsa not 6naoteQ q          rcroent *tat-
“icu8 ~hlatlng.   k, zho rmow.d~*boeh   kept by the %ats Trreuru
 ap~oiilorl~ rauti         tb th8 a82I tM8t    d8,pDfSit8rUChOr%Ud
 u&u                   7'
        fhetlom 6, A*.ple     6~1,     V8raon** kaaotutd      Cldl.
 8ktUte8.      It i8 amet     thmnlras   thst t&a L@*lalnCpra 6b6-
 trplstd the preakqt~rsof@4@, ma& a*, the gmmrel lo&&m,
 a daily po8tla..:'Jou~nsl,.  oaok balmaing book8 and sesurttla~
 lW,gi8t8r (&tiUb8     b&,    'hf#1$,da%+1 aad ,&+08, vO1?111On'8!h-
 Vi#md %thltO8f      88 aVaflabl6 in Whiab to ltstUp prowl’ U6OOWt8
 utadr .IHQ?Eprop&t8 8MOimtini4 netJmd aoVUin&           the aarrh de-
 paeftr in poartioa. krtla'L8 4SVQb, Vsmon’r~ Anaotatad Civil
 6ttl.tUt88,   WSSed         8t   th8   O&PI3   #WdOn          8t   the    h~f8%8tlU8   i0
 rrbiah Seaste.Bfll 1% maa ps8i!@, $068 not apply to 6b8 eroh
 d8pO8it8 i$IVOiV6d it~O&W QphfoQ ifOr c-f%% Lad hr?xe U&U       db-
 au68ion. k8 stlitQ6 ir; tk'it8~p~Oll, thO86 d8plUit8 4M *i(lr
 the pmfeatlen of thr publia $msrallya        . e . atad &&I *ia ttnrt
 a8 a epaoial fund for tIa8 pU?3l@8*8 86t OUC 15 8&i& rtt4tUtO."
 Bach tU&8 are to be dfrtiagri8hed frtm it&i8 b&saetig: t0
 EWJi~i~litiO8    OF pOlitiRU1 SUbiiiViSiOR8,   8UapWSU OX 8ttkt4
 fUlUl8. 720 find  no provt8lon ‘icw tho Co2igtxzll6r or hi8 or!308
 to ororol8e any authority af8r the eadb tu&b fa BUaltf%
 thma&s tha kaepin& rrfany ~3816, druwing *r&PrdBtII016 othr-
 Wi88.
be undorrtood u s$p?ovfo(S OS di8approrLng S&J On4 ar mom
4f ouoh st4po in the prooedure outlined. Ho 8lziply i318ap-
prove  th4 yro;o84&    aeaounti~   siethod in ltr ontirsty as   muno
444b   t0 apply the yrOc4aur4    8ppiltm14    to state fde    to
the fun&s it wontion by authorloing tbcslr depoolt in Steta
dopoeltfadss    4~:: 8ubJeot to rrplrreot8drew by the CouiptroU4r
of’ th4        ;Jtut4.              i,

                    It   18   tkarsfore     th4   Opinion of t'hi8 dsg4rtment            the4
8uoh      an    eooollntfrg       8t4th0a   for ~84   by   the     &6tb     mmmr4r       whhish
oont4m~lato@ and           the roquitor
                                 ~84    or'~rrnete ls4uod by the
Uolrptsollor or hl8 oooouating rroorde 18 Art authorlzod or
lp~llceblo to $ho 448h itI     d    it8ltsd   U&Or the plW18iO48
4?s68etiti 6, APrtiOiO bo66d, %4mOR'S bUmt8ted GiTil &at-
utu.   &U o&dQioa. HO, o-l%% 18 'UQttO b4 #O iMafpr.tOd U
authoritiR& 8uoh metbad OS R8 .pOlmittiR~       8UCh fLUI to b.a
aopO8ited mador the *tat4 W~aitory          Ur.

                                                                 Poor8 very      truly

       l?iOV?ZD
             MAY              9, 1942                  A'fTornsI crml?Rni::t
                                                                         OF y!iu%
                                                                    -     ..,c


  ATTORNEY GENEIRAL